DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuura (US 2016/0155965 A1) further in view of Wang et al. (US 2018/0375054 A1).

Regarding claim 1, Kusuura discloses a display device (Fig. 1 element 100), comprising: 
a display panel (Fig. 1 element 120) configured to display an image (as discussed in Paragraph [0074]); 
(Fig. 1 element 130) on a rear surface of the display panel (as shown in Fig. 1) and including a magnetic material (as discussed in Paragraph [0083] wherein a magnetorheological fluid is a magnetic material); and 
a roller (Fig. 1 element 115) configured to wind or unwind the back cover and the display panel (as discussed in Paragraph [0076])
wherein the display panel and the back cover are coupled to each other in a wound state and in an unwound state (as shown in Fig. 1 wherein the display panel and the back cover are coupled by way of element 135 whether in the wound or unwound state).
Kusuura does not expressly disclose a protective layer on a rear surface of the back cover facing away from the display panel and including an insulating material, and wherein the protective layer is disposed in an area overlapping the back cover.
Wang teaches a protective layer (Fig. 2 element 12) on a rear surface of a back cover facing away from a display panel (as shown in Fig. 2) and including an insulating material (as discussed in Paragraph [0031]), and wherein the protective layer is disposed in an area overlapping the back cover (wherein in combining with the back cover and display of Kusuura the protective layer would overlap the back cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protective layer to provide a protective layer on the rear surface of the back cover of the device of Kusuura in order to prevent damage to the display panel (as suggested by Wang in Paragraph [0029]).

Regarding claim 2, Kusuura in view of Wang discloses the device as set forth in claim 1 above and further wherein the back cover includes a resin (as discussed in Kusuura Paragraphs [0075] and [0080]) and a plurality of magnetic material particles dispersed in the resin (as discussed in Kusuura Paragraph [0083] the resin may include a magnetorheological fluid which is known to contain a plurality of magnetic particles).

Regarding claim 11, Kusuura in view of Wang discloses the device as set forth in claim 1 and further wherein the back cover includes a plurality of back cover patterns spaced apart from each other (as shown in Kusuura Fig. 1 wherein a plurality of elements 133 are spaced apart from each other).

Regarding claim 12, Kusuura discloses a display device (Fig. 2 element 200), comprising: 
a display panel (Fig. 2 element 220, as discussed in Paragraph [0091] wherein element 220 corresponds to element 110 of Fig. 1) configured to display images (as discussed in Paragraph [0074]) and including an encapsulating substrate (Fig. 2 element 245); 
a back cover (Fig. 2 element 230) including a magnetic material (as discussed in Paragraph [0083] regarding a magnetorheological fluid, and as discussed in Paragraph [0092] as element 200 using previously mentioned releasable coupling approaches) and attached to the encapsulating substrate of the display panel (as shown in Fig. 2), the encapsulating substrate including a metal material (as discussed in Paragraph [0083] as a mating magnetorheological fluid); and 
(Fig. 2 element 215) configured to wind or unwind the back cover and the display panel (as discussed in Paragraph [0076]).
Kusuura does not expressly disclose a protective layer on a rear surface of the back cover facing away from the display panel and including an insulating material.
Wang teaches a protective layer (Fig. 2 element 12) on a rear surface of a back cover facing away from a display panel (as shown in Fig. 2) and including an insulating material (as discussed in Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protective layer to provide a protective layer on the rear surface of the back cover of the device of Kusuura in order to prevent damage to the display panel (ass suggested by Wang in Paragraph [0029]).


Claims 3, 6, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuura in view of Wang as applied to claims 1 and 12 above, and further in view of Park et al. (US 2019/0098774 A1).

Regarding claim 3, Kusuura in view of Wang discloses the device as set forth in claim 1 above.
Kusuura does not expressly disclose comprising a first area and a second area extending from the first area, 
wherein the display panel and the back cover are disposed in the first area, and 

Park teaches a display device which comprises a first area and a second area extending from the first area (as shown in Fig. 14 wherein the first area is covered by element 15 and the second area is above the first area), wherein the display panel and the back cover are disposed in the first area (as shown in Figs. 14 and 17), and wherein the display device further comprises a flexible film (Fig. 14 element 231) and a printed circuit board (Fig. 14 element 120) in the second area and electrically connected to the display panel (as discussed in Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a printed circuit board and associated film in the second area of the device as taught by Park in the device of Kusuura in order to provide a means of driving the display.

Regarding claim 6, Kusuura in view of Wang and Park discloses the device as set forth above.
Kusuura does not expressly disclose further comprising a shielding layer in the second area, wherein the back cover is further disposed in the second area, and the shielding layer is disposed between the back cover and at least one of the flexible film and the printed circuit board.
Park teaches further comprising a shielding layer (Fig. 15 element 75) in the second area, wherein the back cover is further disposed in the second area (as shown 

Regarding claim 13, Kusuura in view of Wang discloses the device as set forth in claim 12 above and further wherein the back cover is fixed to the roller (as shown in Fig. 2).
Kusuura does not expressly disclose further comprising: a flexible film on the back cover and connected to the display panel; and a printed circuit board on the back cover and connected to the flexible film.
Park teaches a flexible film (Fig. 14 element 231) on the back cover (Fig. 14 element 15) and connected to the display panel (as discussed in Paragraph [0067]); and a printed circuit board (Fig. 14 element 120) on the back cover and connected to the flexible film (as shown in Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a printed circuit board and associated film as taught by Park in the device of Kusuura in order to provide a means of driving the display.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a shielding layer between the printed circuit board and the back cover in order to provide a robust protective element to the printed circuit board so as to avoid damage to the printed circuit board.

Regarding claim 15, Kusuura in view of Wang and Park discloses the device as set forth in claim 13 above.

Park teaches further comprising: a shielding layer (Fig. 15 element 75) between the back cover and at least one of the flexible film and the printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a shielding layer between the printed circuit board and the back cover in order to provide a robust protective element to the printed circuit board so as to avoid damage to the printed circuit board.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuura in view of  Wang and Park as applied to claim 3 above, and further in view of Heo et al. (US 2017/0156225 A1).

Regarding claim 4, Kusuura in view of Wang and Park discloses the device as set forth in claim 3 above.
Kusuura does not expressly disclose wherein the flexible film and the printed circuit board are disposed on the protective layer in the second area, and the back cover is not disposed in the second area in an unwound state.
Heo teaches wherein the flexible film and the printed circuit board are disposed on the protective layer in the second area (as previously taught by Park in Fig. 14), and the back cover is not disposed in the second area in an unwound state (as previously taught by Park in Fig. 14).


Regarding claim 5, Kusuura in view of Wang, Park and Heo discloses the device as set forth in claim 4 above.
Kusuura does not expressly disclose wherein the protective layer is fixed to the roller.
Heo teaches wherein the protective layer is fixed to the roller (by virtue of the protective layer being fixed to the back cover and the back cover being fixed to the roller element as shown in Fig. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fix the protective layer to the back cover as taught by Heo in the device of Kusuura as modified by Park in order to ensure that the protective layer moves with the back cover as one.


Claims 8-9, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuura in view of Wang as applied to claims1 and 12 above, and further in view of Heo et al. (US 2017/0156225 A1).

Regarding claim 8, Kusuura in view of Wang discloses the device as set forth in claim 1 above.
Kusuura does not expressly disclose wherein the back cover includes a center area and edge areas at respective lateral sides of the center area, the protective layer covering the center area and the edge areas of the back cover, and wherein a thickness of the back cover in the center area is larger than a thickness of the back cover in the edge areas, and a portion of the protective layer covering the edge areas has a larger thickness than a portion of the protective layer covering the center area.
Heo teaches wherein the back cover includes a center area and edge areas at respective lateral sides of the center area (as shown in Fig 37 (b)), the protective layer covering the center area and the edge areas of the back cover (as shown in Fig. 37(b) wherein the protective layer element 15b covers the center area of back cover element 15b), and wherein a thickness of the back cover in the center area is larger than a thickness of the back cover in the edge areas (wherein the thickness of the back cover in the x direction is thicker than the thickness of the back cover in the z direction), and a portion of the protective layer covering the edge areas has a larger thickness than a portion of the protective layer covering the center area (wherein the thickness of the protective layer in the x direction from the edge of the back cover element 15a to the outside of the display is thicker than the thickness of the protective layer in the z direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protective layer covering the center and edge areas of the back 

Regarding claim 9, Kusuura in view of Wang and Heo discloses the device as set forth in claim 8 above.
Kusuura does not expressly disclose further comprising: a reinforcing member on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer.
Heo teaches further comprising: a reinforcing member (Fig. 37(b) element 15c) on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer (as shown in Fig. 37(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member on the edge areas of the back cover in order to ensure lateral stability of the display device in the unwound state.

Regarding claim 14, Kusuura in view of Wang discloses the device as set forth in claim 12 above.
Kusuura does not expressly disclose wherein both edges of the back cover protrude from both edges of the display panel corresponding to both edges of the back cover.
Heo teaches a back cover (Fig. 37(b) elements 15a and 15b) wherein both edges of the back cover protrude from both edges of the display panel corresponding to both edges of the back cover.



Regarding claim 18, Kusuura in view of Wang and Heo discloses the device as set forth in claim 12 above.
Kusuura does not expressly disclose wherein the back cover includes a center area and edge areas at respective lateral sides of the center area, the protective layer covering the center area and the edge areas of the back cover, and wherein a thickness of the back cover in the center area is larger than a thickness of the back cover in the edge areas, and a portion of the protective layer covering the edge areas has a larger thickness than a portion of the protective layer covering the center area.
Heo teaches wherein the back cover includes a center area and edge areas at respective lateral sides of the center area (as shown in Fig 37 (b)), the protective layer covering the center area and the edge areas of the back cover (as shown in Fig. 37(b) wherein the protective layer element 15b covers the center area of back cover element 15b), and wherein a thickness of the back cover in the center area is larger than a thickness of the back cover in the edge areas (wherein the thickness of the back cover in the x direction is thicker than the thickness of the back cover in the z direction), and a portion of the protective layer covering the edge areas has a larger thickness than a portion of the protective layer covering the center area (wherein the thickness of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protective layer covering the center and edge areas of the back cover as taught by Heo in the device of Kusuura in order to ensure that the whole of the back cover is protected from damage.

Regarding claim 19, Kusuura in view of Wang and Heo discloses the device as set forth in claim 18 above.
Kusuura does not expressly disclose further comprising: a reinforcing member on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer.
Heo teaches further comprising: a reinforcing member (Fig. 37(b) element 15c) on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer (as shown in Fig. 37(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member on the edge areas of the back cover in order to ensure lateral stability of the display device in the unwound state.

Regarding claim 20, Kusuura in view of Wang and Heo discloses the device as set forth in claim 12 above and further wherein the back cover includes a plurality of .


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuura in view of Wang and Heo as set forth in claim 12 above, and further in view of Park et al. (US 2019/0098774 A1).

Regarding claim 17, Kusuura in view of Wang and Heo discloses the device as set forth in claim 12 above.
Kusuura does not expressly disclose further comprising: a flexible film on the protective layer and connected to the display panel; and a printed circuit board on the protective layer and connected to the flexible film, wherein the protective layer is fixed to the roller.
Park teaches a flexible film (Fig. 14 element 231) on the protective layer (as shown in Fig. 14) and connected to the display panel (as discussed in Paragraph [0067]); and a printed circuit board (Fig. 14 element 120) on the protective layer and connected to the flexible film (as shown in Fig. 14), wherein the protective layer is fixed to the roller (as taught by Heo by virtue of the protective layer being fixed to the back cover and the back cover being fixed to the roller element as shown in Fig. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a printed circuit board and associated film in the second area of the device as taught by Park in the device of Kusuura in order to provide a means of driving .


Response to Arguments

Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. The applicant has argued that the combination of the Kusuura and Wang references does not render obvious the feature of a protective layer on a rear surface of a back cover of the display device, however the examiner respectfully disagrees.  As set forth in the rejections above, the Kusuura reference discloses a display panel having a back cover, the Wang reference teaches a protective layer which is disposed on a display panel.  The examiner asserts that one of ordinary skill in the art before the effective filing date would find it obvious to further protect the display panel of the Kusuura by providing a protective layer on the back side of the display panel.  In combining the protective layer of Wang with the display panel and cover of Kusuura, one of ordinary skill in the art would have recognized that the back cover of the Kusuura reference would be the obvious location to provide the protective layer in order to provide additional protection to the display panel.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841